COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       David Lee Johnson v. Alicia Ann Rice

Appellate case number:     01-22-00211-CV

Trial court case number: 2013-21469

Trial court:               311th District Court of Harris County

       Appellant David Lee Johnson is attempting to appeal an order signed on October 28, 2021.
Appellant filed a motion for new trial on November 29, 2021. Appellant filed his notice of appeal
on March 17, 2022.
        The deadline for filing a notice of appeal is typically thirty days after the judgment is
signed. See TEX. R. APP. P. 26.1. This deadline will be extended to ninety days after the judgment
is signed if the appellant timely files a motion for new trial, motion to modify the judgment, a
motion to reinstate, or under certain circumstances, a request for findings of fact and conclusions
of law. See TEX. R. APP. P. 26.1(a); Zhuang v. Zhang, No. 01-17-00518-CV, 2017 WL 5712544,
at *1 (Tex. App.—Houston [1st Dist.] Nov. 28, 2017, pet. denied). The appellate court lacks
jurisdiction over an appeal if the notice of appeal is untimely filed. TEX. R. APP. P. 25.1; In re
United Servs. Auto Ass’n, 307 S.W.3d 299, 307 (Tex. 2010).
        The motion for new trial was timely filed on Monday, November 29, 2021. Therefore, the
notice of appeal was due ninety days after the October 28, 2021 order was signed, or by January
26, 2022. Appellant did not file his notice of appeal until March 17, 2022. An appellant may
request an extension of time to file the notice of appeal if he files the notice and a motion requesting
an extension within fifteen days of the date the notice is due. See TEX. R. APP. P. 26.3. But here,
appellant did not file his notice of appeal or a motion for extension within fifteen days of the date
the notice of appeal was due. Therefore, it appears that this Court lacks jurisdiction over this
appeal.
       The appeal will be dismissed for lack of jurisdiction unless appellant files a response
within ten days of the date of this order establishing this Court’s jurisdiction.
       It is so ORDERED.

Judge’s signature: ______/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: ____July 28, 2022____